Case 3:20-cv-08267-FLW-TJB Document 27 Filed 12/07/20 Page 1 of 4 PageID: 265




                    UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY

 CHRISTINE CONFORTI,
                                               Case No. 3:20-cv-08267-FLW-TJB
                       Plaintiff,

       v.                                                  Civil Action

 CHRISTINE GIORDANO HANLON, in
 her official capacity as Monmouth County         NOTICE OF MOTION TO
 Clerk, SCOTT M. COLABELLA, in his                DISMISS PURSUANT TO
 official capacity as Ocean County Clerk,          FED. R. CIV. P. 12(b)(6)
 and PAULA SOLLAMI COVELLO, in her
 official capacity as Mercer County Clerk,

                       Defendants.


TO: Brett M. Pugach, Esq.
    Bromberg Law, LLC
    43 West 43rd Street, Suite 32
    New York, New York 10036
    Attorney for Plaintiff

COUNSEL:

      PLEASE TAKE NOTICE that on January 4, 2021, at 9:00 a.m., or as soon

thereafter as counsel may be heard, the undersigned, counsel for defendant, Paula

Sollami-Covello will move before the Honorable Freda L. Wolfson, U.S.D.J., at the

U.S. District Court for the District of New Jersey, 402 East State Street Room 2020,

Trenton, NJ 08608, for an Order dismissing plaintiff, Christine Conforti’s Complaint

pursuant to Fed. R. Civ. Proc. 12(b)(6).
Case 3:20-cv-08267-FLW-TJB Document 27 Filed 12/07/20 Page 2 of 4 PageID: 266




      PLEASE TAKE FURTHER NOTICE that the undersigned shall rely upon

the accompanying Brief in Support of Defendant’s Motion to Dismiss pursuant to

Fed. R. Civ. P. 12(b)(6).

      PLEASE TAKE FURTHER NOTICE that a Proposed Form of Order is

submitted herewith.

                                          GENOVA BURNS LLC
                                          Attorneys for Defendant,
                                          Paula Sollami-Covello


                                    By:   /s/ Angelo J. Genova
                                          Angelo J. Genova, Esq.
                                          Jennifer Borek, Esq.
                                          Christopher Zamlout, Esq.
                                          GENOVA BURNS LLC
                                          494 Broad Street
                                          Newark, New Jersey 07102
                                          973-533-0777
                                          973-533-1112 (fax)
                                          agenova@genovaburns.com
                                          jborek@genovaburns.com
                                          czamlout@genovaburns.com


Dated: December 7, 2020
Case 3:20-cv-08267-FLW-TJB Document 27 Filed 12/07/20 Page 3 of 4 PageID: 267




                         CERTIFICATE OF SERVICE

      I, Jennifer Borek, certify that a copy of (1) Defendant’s Notice of Motion to

Dismiss; (2) Defendant’s Brief in Support of its Motion; and (3) a Proposed Order

was filed on the Court’s CM/ECF system on December 7, 2020, which caused a

copy of the foregoing to be served on counsel of record for all parties:

      Brett M. Pugach, Esq.
      Bromberg Law, LLC
      43 West 43rd Street, Suite 32
      New York, New York 10036
      Attorney for Plaintiff

      Erik Anderson, Esq.
      Reardon Anderson LLC
      55 Gilbert Street North
      Suite 2204
      Tinton Falls, New Jersey 07701
      Attorney for Defendant Christine Giordano Hanlon

      Christopher Ali Khatami, Esq.
      John C. Sahradnik, Esq.
      Berry Sahradnik Kotzas & Benson
      212 HOOPER AVENUE
      P.O. Box 757
      Toms River, New Jersey 08754
      Attorneys for Defendant Mark M. Colabella

      Jaime Richard Placek, Esq.
      Rafael Jaume Corbalan, Esq.
      Kaufman Semeraro & Liebman, LLP
      Two Executive Drive
      Suite 530
      Fort Lee, New Jersey 07024
      Attorneys for Intervenor, Bergen County Clerk
Case 3:20-cv-08267-FLW-TJB Document 27 Filed 12/07/20 Page 4 of 4 PageID: 268




Dated: December 7, 2020

                                          /s/ Jennifer Borek
                                                Jennifer Borek, Esq.



#15698419v1 (1815.180)
